Pee Curiam.
The Black and White Operating Company, Incorporated, obtained a judgment against Eva Fay for taxicab hire. The money was paid to the defendant, but the plaintiff claimed never accounted for to it. The present action was brought to recover the moneys so paid. There was a judgment for the plaintiff and the defendant appeals, contending that a motion for nonsuit was improperly denied and that the court erred in its charge to the jury.
Our examination of the case satisfies us that the nonsuit could not properly have been granted. The defendant is a constable and the account was placed in his hands for collection. He issued an attachment out of the District Court, and after the issuance of summons the money was paid by Mrs. Fay under protest. Defendant then turned the money over to Harry Levin, an attorney occupying the same office as the defendant, who in turn sent his check to the plaintiff for $12.50, retaining $50 as his fee. This the plaintiff refused to receive and decided to recognize the payment by the defendant to Levin, and the present action resulted.
The case was tried before the court and a jury and there was contradictory evidence as to the employment of Levin. This raised a question of fact which the jury alone could determine.
The general exception taken to the charge cannot be considered as it brings nothing before us and we cannot, therefore, consider the numerous errors alleged to exist in the instructions given to the jury.
The judgment is affirmed.